DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 11-19, in the reply filed on 4/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and have been canceled due to applicant’s amendment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/03/2022.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the shaft” in line 1 which should read “the catheter shaft” for consistency purposes.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the procedure” in line 2 which should read “the medical procedure” for consistency purposes.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the procedure” in line 1 which should read “the medical procedure” for consistency purposes.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the shaft” in line 1 which should read “the catheter shaft” for consistency purposes.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Claim 27 recites “the procedure” in line 2 which should read “the medical procedure” for consistency purposes.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Claim 29 recites “the procedure” in line 1 which should read “the medical procedure” for consistency purposes.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30 recites “the procedure” in line 1 which should read “the medical procedure” for consistency purposes.  Appropriate correction is required.
Applicant is advised that should claim 11 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the distal region balloon" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the distal region balloon" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 and 22-31 ultimately depend from rejected claims 11 or 21; therefore, are also rejected.

Prior Art
Claims 11-19 and 21-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Stedman et al. (US 2011/0112510 A1) or Hattler (US 5,865,789), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 11 and/or 21, which recites, inter alia “ inflating the balloon to expand the proximal region within the right atrium while the distal region remains substantially collapsed; directing the catheter shaft such that the expanded proximal region engages at least a portion of the IVC to prevent substantial inflow into the right atrium from the IVC; further inflating the balloon to expand the distal region balloon such that the distal region engages at least a portion of the SVC to limit inflow into the right atrium from the SVC”.
Stedman teaches a method for selectively occluding blood flow into a right atrium of a patient’s heart communicating with an IVC and SVC (Fig. 4), comprising: introducing a distal end of a catheter shaft (catheter 101) into the patient's vasculature, the distal end carrying a balloon (inflatable balloon 103; Fig. 1) in a collapsed condition, the balloon comprising a proximal region (region proximal to distal region 102) and a distal region (distal region 102) adjacent the proximal region (Fig. 1). Stedman teaches an embodiment wherein the proximal region formed from compliant or semi-compliant material and having a first length (as balloon segment 142 is composed of a highly distensible polymerical material; [0093]). Stedman also teaches an embodiment wherein the distal region is formed from semi-compliant or non-compliant material and having a second length (as balloon segment 144 has a more limited expansibility in order to prevent overdistension of the right atrium; [0093]); advancing the distal end into the right atrium (Fig. 4); positioning the distal end such that the proximal region is located within the right atrium (Fig. 4). However, Stedman fails to disclose inflating the proximal region within the right atrium while the distal region remains substantially collapsed, directing the catheter shaft such that the expanded proximal region engages at least a portion of the IVC, and further inflating the balloon to expand the distal region such that the distal region engages at least a portion of the SVC. The only sequential inflation Stedman teaches is in embodiments with segmented balloons, not with a single balloon. Further, Stedman does not disclose inflating the proximal region first and then moving it into engagement with the IVC.
Hattler teaches multiple balloon segments (20, 25, 101) for occluding blood flow into a right atrium (Figs. 9-10), the balloon having a distal region (20, 101) and a proximal region (25), the proximal region formed from compliant or semi-compliant material (as the balloon expands) and having a first length (Fig. 4), the distal region formed from semi-compliant or non-compliant material (as 20 is covered with fibers 14, reducing its compliancy) and having a second length longer than the first length (Fig. 4). Hattler teaches inflating the proximal region prior to inflating the distal region (columns 5-6, lines 65-67, 1), but Hattler fails to disclose inflating the balloon to expand the proximal region within the right atrium while the distal region remans substantially collapsed and then directing the catheter shaft such that the expanded proximal region engages at least a portion of the IVC. Instead, the proximal region (25) is inflated in the IVC to engage the IVC (Figs. 9-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sotak et al. (US 2017/0042519 A1) is noted for teaching a single balloon with variable expansion capabilities. Thomas (US 7,766,893 B2) is noted for teaching a single balloon with multi-chambers for different expansion abilities. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771